—Order of disposition, Family Court, New York County (George Jurow, J.), entered on or about May 22, 1997, which, upon a finding of permanent neglect, terminated respondent mother’s parental rights and committed the subject child to the custody and guardianship of petitioners Commissioner of Social Services and the New York Foundling Hospital for the purposes of adoption, unanimously affirmed, without costs.
There was clear and convincing evidence to support Family Court’s finding that respondent mother had permanently neglected the subject child by failing to complete a drug rehabilitation program notwithstanding petitioner agency’s diligent efforts to obtain respondent’s compliance with and completion of such a program (see, Social Services Law § 384-b [7] [a]; Matter of Natajha Starr M., 204 AD2d 232, lv denied 84 NY2d 806). Although respondent participated in drug rehabilitation programs, the finding of permanent neglect against her is nonetheless warranted since respondent did not complete the programs she began (see, Matter of Vincent M., 255 AD2d 515; Matter of Masa Qwawi D., 245 AD2d 370; Matter of Stephen Anthony M., 237 AD2d 363, lv denied 90 NY2d 804). In light of respondent mother’s failure over a period of some seven years to comply with the agency’s requirements, Family Court properly exercised its discretion in declining to enter a suspended judgment (see, Matter of Lameek L., 226 AD2d 464; Matter of Latesha Nicole M., 219 AD2d 521; Matter of Juan Andres R., 216 AD2d 145). Finally, under all the relevant circumstances, termination of respondent’s parental rights so as to permit the adoption process to move forward was properly *103found by Family Court to be in the best interests of the subject child (see, Matter of Amanda R., 215 AD2d 220, lv denied 86 NY2d 705). Concur — Nardelli, J. P., Williams, Tom, Lerner and Rubin, JJ.